I concur with the opinion of Judge FOLGER, except as to the construction of the charge. I do not think that the trial judge intended to charge that the plaintiff was not bound to look back to see whether cars were approaching, but the substance of the charge is that he was not bound to look back all the time, as he must look ahead and on the side, and pay proper attention to his own horses, but that he was under obligation to pay attention to approaching cars from behind, by looking back, and otherwise, *Page 540 
to such an extent as would constitute the exercise of reasonable care. The expression in answer to one of the requests that he was not bound to turn around, was intended I think to refer to the manner of looking back, as it is immediately followed by the remark that he must pay some attention to approaching cars, and this construction is confirmed by the original charge that he was not required to look back all the time.
We have held that while a person approaching a railroad crossing is required to look both ways for an approaching train, yet that he is not required as matter of law to stop his team, and stand up in his vehicle for the purpose of looking.
It may be true that the expressions on this point are not perfectly explicit, but I do not think that the jury could have given them any other construction than the one here indicated.
The judgment should therefore be affirmed.
RAPALLO and MILLER, JJ., concur with FOLGER, J.
ANDREWS, EARL and DANFORTH, JJ. dissent from the main part of the opinion of FOLGER, J., and were for affirmance.
Judgment affirmed.